DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim filed on 4/26/2021 is acknowledged.  Claims 1-20 are pending in this application.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1: claims 1-5, drawn to a method of enhancing a subcutaneously delivered target peptide, comprising the steps of: a) conjugating a molecule of B12 to the target peptide; and b) binding intrinsic factor to the conjugate of the molecule of B12 and the target peptide, classified in class A61K, subclass 47/551, for example. 
Group 2: claims 6-17, drawn to a method to lower blood glucose in a subject, the method comprising subcutaneously or intraperitoneally administering to the subject an effective amount of a pharmaceutical composition comprising intrinsic factor complexed with B12 or an analog thereof, wherein the B12 or analog thereof is conjugated to a peptide comprising a glucagon-like peptide-1 (GLP-1) receptor agonist, classified in class A61P, subclass 3/10, for example.
Group 3: claims 18-20, drawn to a method of mitigating the effect of TCll sequestration of a B12 conjugate after administration of the conjugate to a subject, the method comprising complexing the B12 conjugate with IF before administering the complex to the subject, classified in class A61P, subclass 43/00, for example.

4.	The inventions are distinct, each from the other because of the following reasons:
Invention 1-3 are directed to related methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have different modes of operation and/or different effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Further, search for one would not necessarily lead to the other.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species
5.	This application contains claims directed to the following patentably distinct species:  
(Please elect a single disclosed species of EACH)
A specific target peptide: due to different variables and from claim 4 (for invention 1), Please note: Applicant is required to elect a single disclosed species of target peptide consisting of a specific/defined amino acid sequence; 
A specific conjugate of a molecule of B12 to the target peptide: due to different variables such as different target peptides like what recited in instant claim 4, with and/or without spacer and different spacers like those recited in instant claim 3, different positions for conjugation like those recited in instant claim 5 (for invention 1), Please note: Applicant is required to elect a single disclosed species of conjugate of a molecule of B12 to the target peptide wherein ALL the variables are elected to arrive at a conjugate of a molecule of B12 to the target peptide with a specific/defined structure; 
A specific pharmaceutical composition: due to different variables such as different peptides comprising a GLP-1 agonist like those recited in instant claims 14-16, with and/or without a linker and different types of linker like those recited in instant claims 11-13, different types of conjugation like those recited in instant claims 9, 10 and 16, different types of IF such as what recited in instant claim 17, and so on (for invention 2); Please note: Applicant is required to elect a single disclosed species of pharmaceutical composition wherein ALL the variables are elected to arrive at a pharmaceutical composition with a specific defined structure of a complex; 
A specific route of administration: from claim 6 (for invention 2), and claims 19 and 20 (for invention 3).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct specie, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 2, 6-8 and 18 are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above due to their mutually exclusive characteristics.  The species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or prior art applicable to one species would not likely be applicable to another species, and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658